MEMORANDUM OPINION
                                         No. 04-11-00284-CR

                                           Sean Bob REED,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                    From the 218th Judicial District Court, Atascosa County, Texas
                                 Trial Court No. 10-01-00012-CRK
                             Honorable Bert Richardson, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: December 14, 2011

AFFIRMED

           After waiving his right to a jury trial, Sean Bob Reed was convicted by the trial court of

aggravated assault with a deadly weapon on a public servant and possession of a deadly weapon

in a penal institution. Reed’s court-appointed attorney filed a brief containing a professional

evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel

concludes that the appeal has no merit. Counsel provided Reed with a copy of the brief and

informed him of his right to review the record and file his own brief. See Nichols v. State, 954
                                                                                     04-11-00284-CR


S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177

n.1 (Tex. App.—San Antonio 1996, no pet.). Reed did not file a pro se brief.

       After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. Appellate counsel’s request to

withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1. No substitute

counsel will be appointed. Should Reed wish to seek further review of this case by the Texas

Court of Criminal Appeals, Reed must either retain an attorney to file a petition for discretionary

review or Reed must file a pro se petition for discretionary review.              Any petition for

discretionary review must be filed within thirty days from the later of: (1) the date of this

opinion; or (2) the date the last timely motion for rehearing is overruled by this court. See TEX.

R. APP. P. 68.2. Any petition for discretionary review must be filed in the Texas Court of

Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should

comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX.

R. APP. P. 68.4.

                                                 Catherine Stone, Chief Justice

DO NOT PUBLISH




                                               -2-